Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-23-1998

In Re: Bayer AG
Precedential or Non-Precedential:

Docket 97-5047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"In Re: Bayer AG" (1998). 1998 Decisions. Paper 168.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/168


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 23, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-5047

In re: Application pursuant to 28 U.S.C. S 1782 for an
Order permitting BAYER AG, Applicant-Appellant, to take
discovery, pursuant to the Federal Rules of Civil
Procedure, of BETACHEM, INC. for use in an action
pending in the FIRST INSTANCE COURT NO. 25 of
BARCELONA, SPAIN

v.

Bayer AG,
       Appellant

On Appeal from the United States District Court
for the District of New Jersey
(D.C. No. 96-cv-05650)

Before: SLOVITER, COWEN and LEWIS,* Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on June 9, 1998, be amended as follows:

On page 1, insert the name Daniel L. Reisner after the
name Milton Sherman.



_________________________________________________________________

* Judge Lewis heard argument in this matter but was unable to clear
the opinion due to illness.
       By the Court,

       /s/ Dolores K. Sloviter
       Circuit Judge

Dated: July 23, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2